Citation Nr: 0406502	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  01-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than August 3, 2000, 
for the grant of a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to March 1968.  This case comes before the Board 
of Veterans' Appeals (Board) on remand from the U.S. Court of 
Appeals for Veterans Claims (Court), granting a joint motion 
by the parties requesting a Vacate and Remand of the Board's 
September 2002 decision.  The September 2002 Board decision 
had denied the veteran's appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, that denied the benefit 
sought.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Remand approved by the Court in 
September 2003 found that the September 2002 Board decision 
had failed to provide adequate reasons and bases to support 
its conclusion that the veteran had been provided adequate 
notice of the information and evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Joint 
Motion for Remand found that none of the documents provided 
to the veteran cited by the Board had specifically informed 
him of which portion of the evidence or information was to be 
provided by the veteran and which portion by the VA.  In 
addition, the Court found that the VA had failed to obtain 
Social Security Administration records identified by the 
veteran.

Finally, while this appeal was pending, the Court (in another 
case) held that a Veterans Claims Assistance Act (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits promulgated by the agency 
of original jurisdiction (AOJ).  In addition, a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  

Accordingly, this matter is remanded for the following:

1.  The RO must comply with all notice 
provisions of the VCAA.  The veteran and 
his attorney should be provided VCAA 
notice consistent with current caselaw. 
They should be advised of the evidence 
and information necessary to substantiate 
the claim and informed whether the 
veteran or VA bears the burden of 
producing or obtaining such information 
or evidence.  The veteran should be 
advised to provide any evidence pertinent 
to his claim in his possession.  The 
veteran and his representative should 
have the opportunity to respond.  The RO 
should also obtain all medical records 
associated with the veteran's claim for 
Social Security Administration benefits.  

2.  Then, the RO should readjudicate the 
veteran's claim.  If it remains denied, 
the veteran and his attorney should be 
furnished an appropriate Supplemental 
Statement of the Case, and given ample 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


